Exhibit 10.2

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

DEMAND MEDIA, INC.

 

AND

 

RIGHTSIDE GROUP, LTD.

 

DATED AS OF AUGUST 1, 2014

 

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This Employee Matters Agreement (the “Agreement”) is entered into as of
August 1, 2014, by and between Demand Media, Inc., a Delaware corporation
(“Demand Media”), and Rightside Group, Ltd., a Delaware corporation
(“Rightside”), each a “Party” and together, the “Parties.”

 

RECITALS:

 

WHEREAS, Rightside is and prior to the Distribution will be a wholly owned
subsidiary of Demand Media;

 

WHEREAS, the Board of Directors of Demand Media has determined that it is in the
best interests of Demand Media and its stockholders to separate the business of
Rightside and the Rightside Subsidiaries, all as more fully described in the
Registration Statement, from Demand Media’s other businesses on the terms and
conditions set forth herein;

 

WHEREAS, to effect this separation, the Parties are entering into that certain
Separation and Distribution Agreement dated as of the date hereof (as amended or
otherwise modified from time to time, the “Separation Agreement”); and

 

WHEREAS, in connection with their entry into the Separation Agreement, Demand
Media and Rightside are entering into this Agreement for the purpose of
allocating between and among them certain assets, Liabilities and
responsibilities with respect to certain (i) employees, (ii) compensation and
benefit plans, programs and arrangements and (iii) other employee-related
matters.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

Section 1.1            Definitions. The following capitalized terms shall have
the meanings set forth below when used in this Agreement:

 

“Accrued PTO” means, with respect to a Demand Media Employee or a Rightside
Employee, such individual’s accrued vacation and sick time, if any.

 

“Adjusted Exercise Price” shall have the meaning provided in
Section 3.1(a)(i)(B).

 

“Adjusted Demand Media Option Component” shall have the meaning provided in
Section 3.1(a)(i)(B).

 

“Adjusted Rightside Option Component” shall have the meaning provided in
Section 3.1(a)(i)(B).

 

1

--------------------------------------------------------------------------------


 

“Adjusted Share Number” shall have the meaning provided in Section 3.1(a)(i)(B).

 

“Affiliate” shall mean, when used with respect to any specified Person, a Person
that directly or indirectly controls, is controlled by, or is under common
control with such specified Person.  As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise. 
Unless explicitly provided herein to the contrary, for purposes of this
Agreement, Demand Media shall be deemed not to be an Affiliate of Rightside or
any of its Subsidiaries, and Rightside shall be deemed not to be an Affiliate of
Demand Media or any of its Subsidiaries (other than Rightside and the Rightside
Subsidiaries).

 

“Agreement” shall have the meaning provided in the preamble to this Agreement.

 

“Agreement Disputes” shall have the meaning provided in Section 11.18.

 

“Ancillary Agreements” shall mean all of the written agreements, instruments,
understandings, assignments or other arrangements (other than this Agreement and
the Separation Agreement) entered into by the Parties or any other Rightside
Entity in connection with the transactions contemplated by the Separation
Agreement, including the Transition Services Agreement, the Tax Matters
Agreement, and the Intellectual Property Assignment and License Agreement.

 

“Auditing Party” shall have the meaning provided in Section 10.9.

 

“Benefit Plan” shall mean any compensation and/or benefit plan, program,
arrangement, agreement or other commitment that is sponsored, maintained,
entered into or contributed to by an entity or with respect to which such entity
otherwise has any liability or obligation, whether fixed or contingent,
including each such (i) employment, consulting, noncompetition, nondisclosure,
nonsolicitation, severance, termination, pension, retirement, supplemental
retirement, excess benefit, profit sharing, bonus, incentive, sales incentive,
commission, management objective program, deferred compensation, retention,
transaction, change in control and similar plan, program, arrangement, agreement
or other commitment, (ii) stock option, restricted stock, stock unit,
performance stock, stock appreciation, stock purchase, deferred stock or other
compensatory equity or equity-based plan, program, arrangement, agreement or
other commitment, (iii) savings, life, health, disability, accident, medical,
dental, vision, cafeteria, insurance, flex spending, adoption/dependent/employee
assistance, tuition, vacation, relocation, paid-time-off, paid-to-play, other
fringe benefit and other employee compensation plan, program, arrangement,
agreement or other commitment, including in each case, each “employee benefit
plan” as defined in Section 3(3) of ERISA and any trust, escrow, funding,
insurance or other agreement related to any of the foregoing.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banking institutions located in the City of New York are
authorized or obligated by Law or executive order to close.

 

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and

 

2

--------------------------------------------------------------------------------


 

as codified in Code Section 4980B and Sections 601 through 608 of ERISA,
together with all regulations promulgated thereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Demand Media” shall have the meaning provided in the preamble to this
Agreement.

 

“Demand Media 401(k) Plan” shall mean the Demand Media, Inc. 401(k) Plan.

 

“Demand Media Allocation Factor” shall mean the quotient obtained by dividing
(i) the Demand Media Post-Separation Stock Value, by (ii) the sum of (A) the
Demand Media Post-Separation Stock Value, plus (B) the product of (x) the
Rightside Stock Value times (y) the Distribution Ratio.

 

“Demand Media Benefit Plan” shall mean each Benefit Plan sponsored, maintained
entered into or contributed to by any Demand Media Entity or with respect to
which any Demand Media Entity otherwise has any liability or obligation, whether
fixed or contingent, in any case, under which more than one service provider is
eligible to receive compensation and/or benefits.

 

“Demand Media Cash Incentive Plans” shall have the meaning provided in
Section 7.1.

 

“Demand Media Cafeteria Plan” shall mean the “cafeteria plan” (within the
meaning of Section 125 of the Code) maintained by Demand Media.

 

“Demand Media Common Stock” shall mean the issued and outstanding shares of
common stock, par value $0.0001 per share, of Demand Media.

 

“Demand Media Employee” shall mean each employee, consultant, director and other
service provider who provides services primarily for the benefit of any Demand
Media Entity, is set forth on Exhibit A hereto and who, following the Effective
Time, remains employed by or in service with any Demand Media Entity, including
any such active employees and any such employees on approved leaves of absence. 
Notwithstanding the foregoing or anything to the contrary contained herein, each
of James Quandt and Shawn Colo shall be a Demand Media Employee for all
purposes.

 

“Demand Media Employee Rightside RSU Award” shall have the meaning provided in
Section 3.4(a).

 

“Demand Media Entities” means Demand Media and each Demand Media Subsidiary
(each, a “Demand Media Entity”).

 

“Demand Media Equity Plans” shall mean the Demand Media, Inc. 2010 Incentive
Award Plan, the Amended and Restated Demand Media, Inc. 2006 Equity Incentive
Plan, as amended effective June 1, 2009 and the Demand Media, Inc. 2010 Employee
Stock Purchase Plan, and any other stock option or equity incentive compensation
plan or arrangement maintained by any Demand Media Entity on or prior to the
Distribution Date for the benefit of employees, consultants, directors and/or
other service providers of any Demand Media Entity.

 

3

--------------------------------------------------------------------------------


 

“Demand Media Health and Welfare Plans” shall mean, collectively, the plans
listed on Exhibit B hereto.

 

“Demand Media Individual Agreement” shall mean each Benefit Plan sponsored,
maintained entered into or contributed to by any Demand Media Entity or with
respect to which any Demand Media Entity otherwise has any liability or
obligation, whether fixed or contingent, in any case, under which no more than
one service provider is eligible to receive compensation and/or benefits.

 

“Demand Media Option” shall mean an option to purchase shares of Demand Media
Common Stock granted pursuant to any Demand Media Equity Plan.

 

“Demand Media Option Component” shall have the meaning provided in
Section 3.1(a)(i)(A).

 

“Demand Media Participant” shall mean any individual who, (i) prior to the
Distribution Date, is eligible to participate in one or more Demand Media
Benefit Plans and has not become a Rightside Participant, and (ii) following the
Distribution Date, is (A) a Demand Media Employee who is eligible to participate
in one or more Demand Media Benefit Plans, (B) a Former Demand Media Employee
who remains entitled to payments, benefits and/or participation under any Demand
Media Benefit Plan, (C) a Former Rightside Employee who terminated employment or
other service on or prior to the Distribution Date, to the extent such
individual remains entitled to payments, benefits and/or participation under any
Demand Media Benefit Plan, or (D) a beneficiary, dependent or alternate payee of
any of the foregoing.  For the avoidance of doubt, “Demand Media Participant”
shall not include any individual who becomes a Rightside Participant (or any
beneficiary, dependent or alternate payee thereof) once such individual becomes
a Rightside Participant.

 

“Demand Media Post-Separation Stock Value” shall mean the product obtained by
multiplying (i) the volume weighted average per-share price of Demand Media
Common Stock over a five (5)-trading day period (and, for the avoidance of
doubt, such volume weighted average per share price shall be determined after
giving effect to the Reverse Stock Split), based on (a) trading in the “when
issued market” over the three (3)-trading-day period ending on the Distribution
Date, and (b) regular trading on the primary exchange on which such stock is
traded over the two (2)-trading day period ending on the second (2nd) trading
day following the Distribution Date, times (ii) the Reverse Stock Split Ratio.

 

“Demand Media Pre-Separation Stock Value” shall mean the volume weighted average
per-share price of Demand Media Common Stock trading the “regular way with due
bills” over the five (5) trading-day period ending on the trading day
immediately prior to the Distribution Date.

 

“Demand Media Ratio” shall mean the quotient obtained by dividing the Demand
Media Pre-Separation Stock Value by the Demand Media Post-Separation Stock
Value.

 

“Demand Media RSU” shall mean a restricted stock unit awarded under any Demand
Media Equity Plan.

 

“Demand Media RSU Award” shall mean an award of Demand Media RSUs.

 

4

--------------------------------------------------------------------------------


 

“Demand Media Stock Value” means the closing per-share price of Demand Media
Common Stock trading the “regular way with due bills” on the trading day
immediately prior to the Distribution Date.

 

“Demand Media Subsidiaries” shall mean (i) each of the Persons listed on Annex
1.1(a)(i) of the Separation Agreement, (ii) except as otherwise set forth on
Annex 1.1(a)(i) of the Separation Agreement, any other Person (other than any
Rightside Subsidiary) that is owned, directly or indirectly (in whole or in
part), by any of the Persons listed on Annex 1.1(a)(i) of the Separation
Agreement prior to the Distribution and (iii) any other entity which becomes a
Subsidiary of Demand Media after the Distribution.

 

“Distribution” shall have the meaning provided in the Separation Agreement.

 

“Distribution Date” shall mean such date as may be determined by the Board of
Directors of Demand Media or a committee of such Board of Directors, as the date
as of which the Distribution shall be effected.

 

“Distribution Ratio” shall mean the quotient obtained by dividing (i) one by
(ii) five.

 

“DOL” shall mean the U.S. Department of Labor.

 

“Effective Time” shall mean 4:00 p.m., New York City time, on the Distribution
Date.

 

“EMRP” shall have the meaning provided in Section 5.5(b).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“Former Demand Media Employee” shall mean (i) any Demand Media Employee and any
other employee, consultant, director or other service provider who
(A) terminates or has terminated his or her employment or other service
relationship with any Demand Media Entity at any time, including any such
individual who terminated employment or service prior to the Distribution Date,
and (B) the Parties determine to be a Former Demand Media Employee in accordance
with the formula set forth on Exhibit C hereto (which the Parties agree sets
forth a presumptive designation of whether an individual constitutes a Former
Rightside Employee or a Former Demand Media Employee) and (ii) the individuals
set forth on Exhibit C hereto as “certain Former Demand Media Employees”.  For
the avoidance of doubt, (x) any transfer of employment or other service
relationship between the Demand Media Entities and/or the Rightside Entities for
purposes of effectuating the Distribution shall not constitute a termination of
employment or other service relationship for purposes of this definition and
(y) the individuals set forth on Exhibit C hereto “certain Former Demand Media
Employees” shall not be deemed to be Former Rightside Employees.  To the extent
such designation is not readily made, the Parties agree to negotiate in good
faith to agree upon a designation as a Former Demand Media Employee or a Former
Rightside Employee.

 

5

--------------------------------------------------------------------------------


 

“Former Rightside Employee” shall mean (i) any Rightside Employee who terminates
or has terminated his or her employment or other service relationship with any
Rightside Entity at any time, including any such individual who terminated
employment or service prior to the Distribution Date, (ii) any other employee,
consultant, director or other service provider who terminates or has terminated
his or her employment or other service relationship with any Demand Media Entity
or Rightside Entity and whom the Parties determine to be a Former Rightside
Employee in accordance with the formula set forth on Exhibit C hereto (which the
Parties agree sets forth a presumptive designation of whether an individual
constitutes a Former Rightside Employee or a Former Demand Media Employee) and
(iii) the individuals set forth on Exhibit C hereto as “certain Former Rightside
Employees”. For the avoidance of doubt, (x) any transfer of employment or other
service relationship between Demand Media Entities and/or Rightside Entities for
purposes of effectuating the Distribution shall not constitute a termination of
employment or other service relationship for purposes of this definition and
(y) the individuals set forth on Exhibit C hereto as “certain Former Rightside
Employees” shall not be deemed to be Former Demand Media Employees.  To the
extent such designation is not readily made, the Parties agree to negotiate in
good faith to agree upon a designation as a Former Demand Media Employee or a
Former Rightside Employee.

 

“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official, securities exchange (including the NYSE or Nasdaq) or other
regulatory, administrative or governmental authority.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

 

“Hiring Party” shall have such meaning as provided in Section 10.1.

 

“IRS” shall mean the Internal Revenue Service.

 

“Law” shall mean all laws, statutes and ordinances and all regulations,
rules and other pronouncements of Governmental Authorities having the effect of
law of the United States of America, any foreign country, or any domestic or
foreign state, province, commonwealth, city, country, municipality, territory,
protectorate, possession or similar instrumentality, or any Governmental
Authority thereof.

 

“Liabilities” shall have such meaning as provided in the Separation Agreement.

 

“Nasdaq” shall mean the Nasdaq Global Select Market.

 

“NYSE” shall mean the New York Stock Exchange.

 

“Option Value” shall mean, with respect to Demand Media Options to be adjusted
pursuant to either Section 3.1(a)(i)(B)(1) or Section 3(a)(ii)(B)(1), the fair
value of such Demand Media Option, established by an independent third-party
using a “Hull-White” valuation model.

 

“Participating Company” shall mean, with respect to a Demand Media Benefit Plan,
any Demand Media Entity and, prior to the Distribution, each Rightside Entity,
in each case, that is a participating employer in such Demand Media Benefit
Plan.

 

6

--------------------------------------------------------------------------------


 

“Parties” shall have the meaning provided in the preamble to this Agreement.

 

“Person” shall mean any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.

 

“Registration Statement” shall mean the registration statement on Form 10 filed
by Rightside with the SEC to effect the registration of the Rightside Shares
pursuant to the Exchange Act.

 

“Reverse Stock Split” shall mean the reverse stock split of all outstanding and
treasury shares of Demand Media Common Stock, at the Reverse Stock Split Ratio,
to be implemented immediately following the Distribution.

 

“Reverse Stock Split Ratio” shall mean the quotient obtained by dividing (i) one
by (ii) five.

 

“Rightside” shall have the meaning provided in the preamble to this Agreement.

 

“Rightside 401(k) Plan” shall have the meaning provided in Section 4.1(a).

 

“Rightside Allocation Factor” shall mean the quotient obtained by dividing
(i) the product of (A) the Rightside Stock Value times (B) the Distribution
Ratio, by (ii) the sum of (A) the Demand Media Post-Separation Stock Value, plus
(B) the product of (x) the Rightside Stock Value times (y) the Distribution
Ratio.

 

“Rightside Australian Health and Welfare Plans” shall have the meaning provided
in Section 6.1(a).

 

“Rightside Benefit Plan” shall mean each Benefit Plan (i) that is not a Demand
Media Benefit Plan, (ii) which is sponsored, maintained, entered into or
contributed to by any Rightside Entity or with respect to which any Rightside
Entity otherwise has any Liability, whether fixed or contingent, and (iii) under
which more than one service provider is eligible to receive compensation and/or
benefits, including the Rightside 401(k) Plan, the Rightside Equity Plan, the
Rightside Cafeteria Plan, the Rightside ESPP and the Rightside Health and
Welfare Plans.

 

“Rightside Cafeteria Plan” shall mean a “cafeteria plan” (within the meaning of
Section 125 of the Code) maintained by any Rightside Entity.

 

“Rightside Canadian Health and Welfare Plans” shall have the meaning provided in
Section 6.1(b).

 

“Rightside Common Stock” shall mean the issued and outstanding shares of common
stock, par value $0.0001 per share, of Rightside (each such share is
individually referred to as a “Rightside Share”).

 

“Rightside Employee” shall mean each employee, consultant, director and other
service provider who provides services primarily for the benefit of any
Rightside Entity, is set forth on

 

7

--------------------------------------------------------------------------------


 

Exhibit D hereto and who, following the Effective Time, remains employed by or
in service with any Rightside Entity, including any such active employees and
any such employees on approved leaves of absence.  Notwithstanding the foregoing
or anything to the contrary contained herein, neither James Quandt nor Shawn
Colo shall be a Rightside Employee.

 

“Rightside Entities” means Rightside and each Rightside Subsidiary (each, a
“Rightside Entity”).

 

“Rightside Equity Plan” shall have the meaning provided in Section 3.7.

 

“Rightside ESPP” shall have the meaning provided in Section 3.7.

 

“Rightside Health and Welfare Plans” shall have the meaning provided in
Section 5.1.

 

“Rightside Individual Agreement” shall mean each Benefit Plan sponsored,
maintained entered into or contributed to by any Rightside Entity or with
respect to which any Rightside Entity otherwise has any liability or obligation,
whether fixed or contingent, in any case, under which no more than one service
provider is eligible to receive compensation and/or benefits. Without limiting
the generality of the foregoing, each of the agreements set forth on Exhibit E
hereto shall constitute a Rightside Individual Agreement and all obligations and
all company, employer and similar liabilities thereunder shall be solely
obligations and liabilities of the Rightside Group.

 

“Rightside Irish Health and Welfare Plans” shall have the meaning provided in
Section 6.1(c).

 

“Rightside Option” shall mean an option to purchase shares of Rightside Common
Stock issued pursuant to the Rightside Equity Plan as part of an equitable
adjustment to a Demand Media Option made in connection with the Distribution.

 

“Rightside Option Component” shall have the meaning provided in
Section 3.1(a)(i)(A).

 

“Rightside Participant” shall mean any individual who is or becomes (i) a
Rightside Employee who is eligible to participate in one or more Rightside
Benefit Plans, (ii) a Former Rightside Employee who remains entitled to
payments, benefits and/or participation under any Rightside Benefit Plan, or
(iii) a beneficiary, dependent or alternate payee of any of the foregoing, in
each case, beginning on the first date that such individual qualifies as a
Rightside Participant in accordance with any of the foregoing.

 

“Rightside Ratio” shall mean the quotient obtained by dividing the Demand Media
Pre-Separation Stock Value by the Rightside Stock Value.

 

“Rightside RSU” shall mean a restricted stock unit awarded under the Rightside
Equity Plan as part of an equitable adjustment to a Demand Media RSU made in
connection with the Distribution.

 

“Rightside RSU Award” shall mean an award of Rightside RSUs.

 

8

--------------------------------------------------------------------------------


 

“Rightside Stock Value” shall mean the volume weighted average per-share price
of Rightside Common Stock over a five (5)-trading day period, based on
(i) trading in the “when issued market” over the three (3)-trading-day period
ending on the Distribution Date, and (ii) regular trading on the primary
exchange on which such stock is traded over the two (2)-trading day period
ending on the second (2nd) trading day following the Distribution Date.

 

“Rightside Subsidiaries” shall mean (i) each of the Persons listed on Annex
1.1(b)(i) of the Separation Agreement, (ii) except as otherwise set forth on
Annex 1.1(b)(i) of the Separation Agreement, any other Person that was owned,
directly or indirectly (in whole or in part) by any of the Persons listed on
Annex 1.1(b)(i) of the Separation Agreement prior to the Distribution and
(iii) any other entity which becomes a Subsidiary of Rightside after the
Effective Time.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Separation Agreement” shall have the meaning provided in the recitals to this
Agreement.

 

“Subsidiary” shall mean with respect to any specified Person, any corporation or
other legal entity of which such Person or any of its Subsidiaries controls or
owns, directly or indirectly, more than 50% of the stock or other equity
interests entitled to vote on the election of members to the board of directors
or similar governing body or, in the case of a Person with no governing body,
more than 50% of the equity or voting interests.

 

“Workers’ Comp Liabilities” shall have the meaning provided in Section 5.6.

 

Section 1.2            References; Interpretation. References in this Agreement
to any gender include references to all genders, and references to the singular
include references to the plural and vice versa. Unless the context otherwise
requires, the words “include”, “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”.
Unless the context otherwise requires, references in this Agreement to Articles,
Sections and Exhibits shall be deemed references to Articles and Sections of,
and Exhibits to, this Agreement. Unless the context otherwise requires, the
words “hereof”, “hereby” and “herein” and words of similar meaning when used in
this Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement.

 

ARTICLE II
GENERAL PRINCIPLES

 

Section 2.1            Post-Distribution Employment. Immediately after the
Effective Time, by virtue of this Agreement and without further action by any
Person, (a) each Demand Media Employee shall continue to be employed or engaged
at Demand Media or such other Demand Media Entity as employs or engages such
Demand Media Employee as of immediately prior to the Effective Time, and
(b) each Rightside Employee shall continue to be employed or engaged at
Rightside or such other Rightside Entity as employs or engages such Rightside
Employee as of immediately prior to the Effective Time. The Parties shall
cooperate to effectuate any transfers of employment contemplated by this
Agreement, including transfers necessary to ensure that all Demand Media
Employees are employed or engaged at a Demand Media Entity and all Rightside
Employees are

 

9

--------------------------------------------------------------------------------


 

employed or engaged at a Rightside Entity, in each case, as of immediately prior
to the Effective Time.

 

Section 2.2            No Termination/Severance; No Change in Control. No Demand
Media Employee or Rightside Employee shall (a) terminate employment or service
or be deemed to terminate employment or service solely by virtue of the
consummation of the Distribution, any transfer of employment or other service
relationship contemplated hereby, or any related transactions or events
contemplated by the Separation Agreement, this Agreement or any Ancillary
Agreement, or (b) become entitled to any severance, termination, separation or
similar rights, payments or benefits, whether under any Benefit Plan or
otherwise, in connection with any of the foregoing. Neither the Distribution nor
any other transaction(s) contemplated by the Separation Agreement, this
Agreement or any Ancillary Agreement shall constitute or be deemed to constitute
a “change in/of control,” a “liquidity or liquidation event” or any similar
corporate transaction impacting the vesting or payment of any amounts or
benefits for purposes of any Demand Media Benefit Plan or Rightside Benefit
Plan.

 

Section 2.3            Termination of Rightside Participation in Demand Media
Benefit Plans; Assignment of Demand Media Individual Agreements with Rightside
Participants.

 

(a)           Except as otherwise expressly provided for in this Agreement
(including with respect to participation in any Demand Media Equity Plan) or as
otherwise expressly agreed to in writing between the Parties, effective as of
the Effective Time, (i) Rightside and each other Rightside Entity shall cease to
be a Participating Company in each Demand Media Benefit Plan (to the extent any
such Rightside Entity was such a Participating Company as of immediately prior
to the Distribution), and (ii) each Rightside Participant shall cease to
participate in, be covered by, accrue benefits under or be eligible to
contribute to any Demand Media Benefit Plan (to the extent any such Rightside
Participant so participated in any Demand Media Benefit Plan as of immediately
prior to the Distribution), and, in each case, Demand Media and Rightside shall
take all necessary action prior to the Effective Time to effectuate each such
cessation.

 

(b)           Effective as of the Effective Time, each Demand Media Individual
Agreement set forth on Exhibit F hereto is hereby transferred and assigned,
without further action by any Person, to Rightside (or to such other Rightside
Entity as Rightside may designate) and each such transferred agreement shall,
from and after the Effective Time, constitute a Rightside Individual Agreement.

 

(c)           From and after the Distribution Date, (A) Demand Media and/or the
other Demand Media Entities shall be solely liable for, and no Rightside Entity
shall have any obligation or Liability under, any Demand Media Benefit Plan or
Demand Media Individual Agreement, and (B) Rightside and/or other Rightside
Entities shall be solely liable for, and no Demand Media Entity shall have any
obligation or Liability under, any Rightside Benefit Plan or any Rightside
Individual Agreement (including any agreement that becomes a Rightside
Individual Agreement pursuant to this Section 2.3).

 

10

--------------------------------------------------------------------------------


 

Section 2.4            Employment Law Liabilities.

 

(a)           Separate Employers. Subject to the provisions of ERISA and the
Code, on and after the Distribution Date, each Demand Media Entity shall be a
separate and independent employer from each Rightside Entity.

 

(b)           Employment Litigation. Except as otherwise expressly provided in
this Agreement, (i) Rightside and/or the other Rightside Entities shall be
solely liable for, and no Demand Media Entity shall have any obligation or
Liability with respect to, any employment-related claims and Liabilities
regarding Rightside Employees, prospective Rightside Employees and/or Former
Rightside Employees relating to, arising out of, or resulting from the
prospective employment or service, actual employment or service and/or
termination of employment or service, in any case, of such individual(s) with
any Rightside Entity, whether the basis for such claims arose before, on, or
after the Distribution Date, and (ii) Demand Media and/or the other Demand Media
Entities shall be solely liable for, and no Rightside Entity shall have any
obligation or Liability with respect to, any employment-related claims and
Liabilities regarding Demand Media Employees, prospective Demand Media Employees
and/or Former Demand Media Employees relating to, arising out of, or resulting
from the prospective employment or service, actual employment or service and/or
termination of employment or service, in any case, of such individual(s) with
any Demand Media Entity, whether the basis for such claims arose before, on, or
after the Distribution Date.

 

(c)           Prior Notice of Claims Settlement. Each Party hereto shall, when
applicable, notify in writing and consult with the other Party prior to making
any settlement of an employee claim or an employment-related claim, for the
purpose of attempting to avoid any prejudice to such other Party arising from
the settlement. For the avoidance of doubt, nothing herein shall prevent any
Party from settling any employment-related claim or shall confer upon any Party
any rights of consent or other rights (other than to notice of proposed
settlement and consultation) with respect to any employee claim against another
Party.

 

Section 2.5            Service Recognition.

 

(a)           Pre-Distribution Service Credit. With respect to Rightside
Participants, each Rightside Benefit Plan shall provide that all service, all
compensation and all other benefit-affecting determinations (including with
respect to vesting) that, as of immediately prior to the Effective Time, were
recognized under a corresponding Demand Media Benefit Plan (or would have been
recognized under a corresponding Demand Media Benefit Plan in which such
Rightside Participant was eligible to participate immediately prior to the
Effective Time, had such Rightside Participant actually participated in such
corresponding Demand Media Benefit Plan) shall, as of immediately after the
Effective Time or any subsequent effective date for such Rightside Benefit Plan,
receive full recognition, credit and validity and be taken into account under
such Rightside Benefit Plan to the same extent as credit was (or would have
been) recognized under such Rightside Benefit Plan, except (i) to the extent
that duplication of benefits would result or (ii) for benefit accrual under any
defined benefit pension plan.

 

(b)           Post-Distribution Service Credit. Except to the extent imposed by
applicable Law, and except as required by Article III, (i) no Demand Media
Entity shall be obligated to recognize any service of a Rightside Employee after
the Distribution Date for any purpose under any

 

11

--------------------------------------------------------------------------------


 

Demand Media Benefit Plan, and (ii) no Rightside Entity shall be obligated to
recognize any service of a Demand Media Employee after the Distribution Date for
any purpose under any Rightside Benefit Plan; provided, however, that nothing
herein shall prohibit any Demand Media Entity or any Rightside Entity from
recognizing such service.

 

Section 2.6            Reimbursement.

 

(a)           Reimbursement of Demand Media. From time to time after the
Distribution, Rightside shall promptly reimburse Demand Media, upon Demand
Media’s reasonable request and the presentation by Demand Media of such
substantiating documentation as Rightside shall reasonably require, for the cost
of any obligations or Liabilities satisfied or assumed by a Demand Media Entity
that are the responsibility of a Rightside Entity pursuant to this Agreement.
Except as otherwise provided in this Agreement, any such request for
reimbursement must be made by Demand Media not later than ninety (90) days
following the date on which such obligations or Liabilities are satisfied or
assumed, as applicable, by a Demand Media Entity.

 

(b)           Reimbursement of Rightside. From time to time after the
Distribution, Demand Media shall promptly reimburse Rightside, upon Rightside’s
reasonable request and the presentation by Rightside of such substantiating
documentation as Demand Media shall reasonably require, for the cost of any
obligations or Liabilities satisfied or assumed by a Rightside Entity that are
the responsibility of a Demand Media Entity pursuant to this Agreement. Except
as otherwise provided in this Agreement, any such request for reimbursement must
be made by Rightside not later than ninety (90) days following the date on which
such obligations or Liabilities are satisfied or assumed, as applicable, by a
Rightside Entity.

 

ARTICLE III
ADJUSTMENT OF DEMAND MEDIA EQUITY AWARDS; ESTABLISHMENT OF RIGHTSIDE EQUITY
PLANS

 

Section 3.1            Treatment of Outstanding Demand Media Options.

 

(a)           Demand Media Option Adjustments.

 

(i)            Vested Demand Media Options; Unvested Demand Media Options held
by Demand Media Employees.  Subject to Sections 3.1(b), 3.3, 3.4, 3.5 and 3.6,
(x) each Demand Media Option that remains outstanding and that is vested as of
immediately prior to the Effective Time and (y) each Demand Media Option held by
a Demand Media Employee that remains outstanding and unvested as of immediately
prior to the Effective Time, in each case, shall be converted, as of immediately
prior to the Effective Time, into both a Demand Media Option and a Rightside
Option pursuant to the following adjustment mechanisms (and shall otherwise be
subject to the same terms and conditions after the Effective Time as applicable
to such Demand Media Option immediately prior to the Effective Time):

 

(A)          Subject to Section 3.1(a)(i)(C), if the exercise price applicable
to such Demand Media Option is less than or equal to one hundred twenty percent
(120%) of the Demand Media Stock Value, (x) a portion of the Demand Media Option
determined by multiplying the number of shares subject to the Demand Media
Option immediately prior to the Effective Time and prior to the Reverse Stock
Split by the Rightside Allocation

 

12

--------------------------------------------------------------------------------


 

Factor (such product, rounded down to the nearest ten-thousandth share, the
“Rightside Option Component”) shall be adjusted into a Rightside Option, and
(y) a portion of the Demand Media Option determined by multiplying the number of
shares subject to the Demand Media Option immediately prior to the Effective
Time and prior to the Reverse Stock Split by the Demand Media Allocation Factor
(such product, rounded down to the nearest ten-thousandth share, the “Demand
Media Option Component”) shall be adjusted into a Demand Media Option as follows
(and each adjusted Demand Media Option shall be subject to further adjustment in
accordance with the applicable Demand Media Equity Plan as a result of the
Reverse Stock Split):

 

(1)           Shares Subject to New Rightside Option. The number of shares of
Rightside Common Stock subject to the new Rightside Option shall be equal to the
product obtained by multiplying (x) the Rightside Option Component, times
(y) the Rightside Ratio, and rounding down to the nearest whole share.

 

(2)           Exercise Price of New Rightside Option. The per share exercise
price of the new Rightside Option shall be equal to the quotient obtained by
dividing (x) the per share exercise price of the Demand Media Option immediately
prior to the Effective Time and prior to the Reverse Stock Split, by (y) the
Rightside Ratio, and rounding such quotient up to the nearest whole cent.

 

(3)           Shares Subject to Post-Distribution Demand Media Option.  The
number of shares of Demand Media Common Stock subject to the post-Distribution
Demand Media Option shall be equal to the product obtained by multiplying
(x) the Demand Media Option Component, times (y) the Demand Media Ratio, and
rounding down to the nearest whole share.

 

(4)           Exercise Price of Post-Distribution Demand Media Option. The per
share exercise price of the post-Distribution Demand Media Option shall be equal
to the quotient obtained by dividing (x) the per share exercise price of the
pre-Distribution Demand Media Option immediately prior to the Effective Time and
prior to the Reverse Stock Split, by (y) the Demand Media Ratio, and rounding
such quotient up to the nearest whole cent.

 

(B)          Subject to Section 3.1(a)(i)(C), if the exercise price applicable
to such Demand Media Option exceeds one hundred twenty percent (120%) of the
Demand Media Stock Value, (i) first, the per share exercise price of the Demand
Media Option shall be reduced to an amount equal to 120% of the Demand Media
Stock Value (rounded up to the nearest whole cent) (the “Adjusted Exercise
Price”) and the number of shares of Demand Media Common Stock subject to the
Demand Media Option immediately prior to the Effective Time and prior to the
Reverse Stock Split shall be reduced to a number of shares (rounded down to the
nearest whole share) such that, when considered with the Adjusted Exercise
Price, the Option Value of the Demand Media Option immediately prior to the
adjustments contemplated by this Section 3.1(a)(i)(B) is approximately
equivalent to the Option Value of the Demand Media Option immediately following
the adjustments

 

13

--------------------------------------------------------------------------------


 

contemplated by this Section 3.1(a)(i)(B), as determined by Demand Media in its
sole discretion (the “Adjusted Share Number”), and (ii) second, (x) a portion of
the Demand Media Option determined by multiplying the applicable Adjusted Share
Number by the Rightside Allocation Factor (such product, rounded down to the
nearest ten-thousandth share, the “Adjusted Rightside Option Component”) shall
be adjusted into a Rightside Option, and (y) a portion of the Demand Media
Option determined by multiplying the applicable Adjusted Share Number by the
Demand Media Allocation Factor (such product, rounded down to the nearest
ten-thousandth share, the “Adjusted Demand Media Option Component”) shall be
adjusted into a Demand Media Option as follows (and each adjusted Demand Media
Option shall be subject to further adjustment in accordance with the applicable
Demand Media Equity Plan as a result of the Reverse Stock Split):

 

(1)           Shares Subject to New Rightside Option. The number of shares of
Rightside Common Stock subject to the new Rightside Option shall be equal to the
product obtained by multiplying (x) the Adjusted Rightside Option Component,
times (y) the Rightside Ratio, and rounding down to the nearest whole share.

 

(2)           Exercise Price of New Rightside Option. The per share exercise
price of the new Rightside Option shall be equal to the quotient obtained by
dividing (x) the Adjusted Exercise Price for the Demand Media Option, by (y) the
Rightside Ratio, and rounding such quotient up to the nearest whole cent.

 

(3)           Shares Subject to Post-Distribution Demand Media Option.  The
number of shares of Demand Media Common Stock subject to the post-Distribution
Demand Media Option shall be equal to the product obtained by multiplying
(x) the Adjusted Demand Media Option Component, times (y) the Demand Media
Ratio, and rounding down to the nearest whole share.

 

(4)           Exercise Price of Post-Distribution Demand Media Option. The per
share exercise price of the post-Distribution Demand Media Option shall be equal
to the quotient obtained by dividing (x) the Adjusted Exercise Price for the
Demand Media Option, by (y) the Demand Media Ratio, and rounding such quotient
up to the nearest whole cent.

 

(C)          Notwithstanding anything to the contrary contained in the
foregoing, each Demand Media Option that, immediately prior to the Effective
Time, remains outstanding and is held by any individual who is either a Former
Demand Media Employee or a Former Rightside Employee, shall be adjusted, as of
immediately prior to the Effective Time, solely into a Demand Media Option
pursuant to the following adjustment mechanisms (and each adjusted Demand Media
Option shall be subject to further adjustment in accordance with the applicable
Demand Media Equity Plan as a result of the Reverse Stock Split):

 

(1)           If the exercise price applicable to such Demand Media Option is
less than or equal to one hundred twenty percent (120%) of the

 

14

--------------------------------------------------------------------------------


 

Demand Media Stock Value, the Demand Media Option shall be adjusted as follows:

 

(x)           Shares Subject to Post-Distribution Demand Media Option. The
number of shares of Demand Media Common Stock subject to the post-Distribution
Demand Media Option shall be equal to the product obtained by multiplying
(I) the number of shares of Demand Media Common Stock subject to the Demand
Media Option immediately prior to the Effective Time and prior to the Reverse
Stock Split, times (II) the Demand Media Ratio, and rounding such product down
to the nearest whole share.

 

(y)           Exercise Price of Post-Distribution Demand Media Option. The per
share exercise price of the post-Distribution Demand Media Option shall be equal
to the quotient obtained by dividing (I) the per share exercise price of the
Demand Media Option immediately prior to the Effective Time and prior to the
Reverse Stock Split, by (II) the Demand Media Ratio, and rounding such quotient
up to the nearest whole cent.

 

(2)           If the exercise price applicable to such Demand Media Option
exceeds one hundred twenty percent (120%) of the Demand Media Stock Value, the
Demand Media Option shall be adjusted as follows:

 

(x)           Adjustment of Demand Media Option. The per share exercise price of
the Demand Media Option shall be reduced to the Adjusted Exercise Price and the
number of shares of Demand Media Common Stock subject to the Demand Media Option
(immediately prior to the Effective Time and prior to the Reverse Stock Split)
shall be reduced to the Adjusted Share Number for such Demand Media Option.

 

(y)           Shares Subject to Post-Distribution Demand Media Option. The
number of shares of Demand Media Common Stock subject to the post-Distribution
Demand Media Option shall be equal to the product obtained by multiplying
(I) the applicable Adjusted Share Number for the Demand Media Option, times
(II) the Demand Media Ratio, and rounding such product down to the nearest whole
share.

 

(z)           Exercise Price of Post-Distribution Demand Media Option. The per
share exercise price of the post-Distribution Demand Media Option shall be equal
to the quotient obtained by dividing (I) the Adjusted Exercise Price for the
Demand Media Option, by (II) the Demand Media Ratio, and rounding such quotient
up to the nearest whole cent.

 

(ii)           Unvested Demand Media Options Held by Rightside Employees. 
Subject to Sections 3.1(a)(i)(C), 3.1(b), 3.3, 3.4, 3.5 and 3.6, each Demand
Media Option held by a Rightside Employee that remains outstanding and unvested
as of immediately prior to the Effective Time shall be converted, as of
immediately prior to the Effective Time, into a Rightside

 

15

--------------------------------------------------------------------------------


 

Option, pursuant to the following adjustment mechanisms (and shall otherwise be
subject to the same terms and conditions after the Effective Time as the terms
and conditions applicable to such Demand Media Option immediately prior to the
Effective Time).

 

(A)          If the exercise price applicable to such Demand Media Option is
less than or equal to one hundred twenty percent (120%) of the Demand Media
Stock Value, the Demand Media Option shall be adjusted as follows:

 

(1)           Shares Subject to New Rightside Option. The number of shares of
Rightside Common Stock subject to the new Rightside Option shall be equal to the
product obtained by multiplying (x) the number of shares of Demand Media Common
Stock subject to the Demand Media Option immediately prior to the Effective Time
and prior to the Reverse Stock Split, times (y) the Rightside Ratio, and
rounding such product down to the nearest whole share.

 

(2)           Exercise Price of New Rightside Option. The per share exercise
price of the new Rightside Option shall be equal to the quotient obtained by
dividing (x) the per share exercise price of the Demand Media Option immediately
prior to the Effective Time and prior to the Reverse Stock Split, by (y) the
Rightside Ratio, and rounding such quotient up to the nearest whole cent.

 

(B)          If the exercise price applicable to such Demand Media Option
exceeds one hundred twenty percent (120%) of the Demand Media Stock Value, the
Demand Media Option shall be adjusted as follows:

 

(1)           Adjustment of Demand Media Option. The per share exercise price of
the Demand Media Option shall be reduced to the Adjusted Exercise Price and the
number of shares of Demand Media Common Stock subject to the Demand Media Option
(immediately prior to the Effective Time and prior to the Reverse Stock Split)
shall be reduced to the Adjusted Share Number for such Demand Media Option.

 

(2)           Shares Subject to New Rightside Option. The number of shares of
Rightside Common Stock subject to the new Rightside Option shall be equal to the
product obtained by multiplying (x) the applicable Adjusted Share Number for the
Demand Media Option, times (y) the Rightside Ratio, and rounding such product
down to the nearest whole share.

 

(3)           Exercise Price of New Rightside Option. The per share exercise
price of the new Rightside Option shall be equal to the quotient obtained by
dividing (x) the Adjusted Exercise Price for the Demand Media Option, by (y) the
Rightside Ratio, and rounding such quotient up to the nearest whole cent.

 

16

--------------------------------------------------------------------------------


 

(b)           The adjustments to the Demand Media Options contemplated by this
Agreement, including without limitation, adjustments to the exercise price of
Demand Media Options, to the number of shares subject to Demand Media Options
and with respect to conversions into Rightside Options, are all intended to
comply in all respects with the requirements of Sections 409A and 424 of the
Code, in each case, to the extent applicable, and all such provisions shall be
interpreted and implemented in accordance with the foregoing.

 

Section 3.2            Treatment of Outstanding Demand Media RSUs.

 

(a)           Demand Media RSU Awards Held by Demand Media Employees.

 

(i)            Subject to Sections 3.3, 3.4, 3.5 and 3.6 (and, with respect to
post-Distribution Demand Media RSUs, subject to further adjustment in accordance
with the applicable Demand Media Equity Plan as a result of the Reverse Stock
Split), each Demand Media RSU Award held by a Demand Media Employee that (A) was
granted prior to March 1, 2014 and (B) is outstanding as of immediately prior to
the Effective Time, shall be converted, as of immediately prior to the Effective
Time, into both: (1) a Demand Media RSU Award that (x) covers a number of
post-Distribution shares of Demand Media Common Stock determined by multiplying
(I) the number of shares of Demand Media Common Stock covered by the Demand
Media RSU Award immediately prior to the Effective Time and prior to the Reverse
Stock Split, times (II) the Demand Media Allocation Factor, times (III) the
Demand Media Ratio, and (y) is subject to the same terms and conditions after
the Effective Time as applied immediately prior to the Effective Time, and (2) a
Rightside RSU Award (x) that covers a number of shares of Rightside Common Stock
equal to the product obtained by multiplying (I) the number of shares of Demand
Media Common Stock covered by the Demand RSU Award immediately prior to the
Effective Time and prior to the Reverse Stock Split, times (II) the Rightside
Allocation Factor, times (III) the Rightside Ratio, and (y) that is otherwise
subject to the same terms and conditions after the Effective Time as applied to
such Demand Media RSU Award immediately prior to the Effective Time.

 

(ii)           Subject to Sections 3.3, 3.5 and 3.6 (and subject to further
adjustment in accordance with the applicable Demand Media Equity Plan as a
result of the Reverse Stock Split), each Demand Media RSU Award held by a Demand
Media Employee that (A) was granted on or after March 1, 2014 and (B) is
outstanding as of immediately prior to the Effective Time, shall be adjusted, as
of immediately prior to the Effective Time, into a Demand Media RSU Award:
(1) that covers a number of post-Distribution shares of Demand Media Common
Stock equal to the product obtained by multiplying (x) the number of shares of
Demand Media Common Stock covered by the Demand RSU Award immediately prior to
the Effective Time and prior to the Reverse Stock Split, times (y) the Demand
Media Ratio (rounding such product down to the nearest whole share), and (2) is
otherwise subject to the same terms and conditions after the Effective Time as
applied to such Demand Media RSU Award immediately prior to the Effective Time.

 

(b)           Demand Media RSU Awards Held by Rightside Employees.  Subject to
Sections 3.3, 3.4, 3.5 and 3.6, each Demand Media RSU Award held by a Rightside
Employee that is outstanding as of immediately prior to the Effective Time shall
be converted, as of immediately

 

17

--------------------------------------------------------------------------------


 

prior to the Effective Time, into a Rightside RSU Award: (A) that covers a
number of shares of Rightside Common Stock equal to the product obtained by
multiplying (x) the number of shares of Demand Media Common Stock covered by the
Demand RSU Award immediately prior to the Effective Time and prior to the
Reverse Stock Split, times (y) the Rightside Ratio (rounding such product down
to the nearest whole share), and (B) is otherwise subject to the same terms and
conditions after the Effective Time as applied to such Demand Media RSU Award
immediately prior to the Effective Time.

 

Section 3.3            Miscellaneous Terms.  The Distribution shall not, in and
of itself, constitute a termination of employment or service for any Demand
Media Employee or any Rightside Employee for purposes of any Demand Media
Option, Demand Media RSU, Rightside Option or Rightside RSU, as applicable, held
by such individual.  With respect to awards adjusted or granted in accordance
with this Article III, (a) employment with or service to Demand Media and/or its
Affiliates shall be treated as employment with or service to, as applicable,
Rightside with respect to Rightside Options and Rightside RSUs held by Demand
Media Employees and (b) employment with or service to Rightside and/or its
Affiliates shall be treated as employment with or service to, as applicable,
Demand Media with respect to Demand Media Options held by Rightside Employees.

 

Section 3.4            Adjustment of Certain Accelerated Vesting Provisions.

 

(a)           Notwithstanding the foregoing, with respect to any (i) unvested
Rightside Options granted to a Demand Media Employee in accordance with
Section 3.1(a)(i) and (ii) any Rightside RSU Awards granted to a Demand Media
Employee in accordance with Section 3.2(a)(i) (the “Demand Media Employee
Rightside RSU Awards”), in each case, if the original Demand Media Option or
Demand Media RSU, as applicable (that was partially adjusted into the Rightside
Option or Rightside RSU Award, as applicable), was subject, as of immediately
prior to the Distribution, to accelerated vesting provisions (x) by reference to
a termination of employment or service with Demand Media and/or (y) in
connection with a “Change in Control” (as defined in the applicable award
agreement and/or Demand Media Equity Plan) of Demand Media, then the Rightside
Option or Rightside RSU Award, as applicable, also shall be subject to such same
acceleration provisions upon the Demand Media Employee’s termination of
employment or service with the relevant Demand Media Entity(ies) and/or in
connection with a Change in Control of Demand Media.  In addition, any Demand
Media Employee Rightside RSU Award that is outstanding immediately prior to a
Rightside Change in Control (as defined in the Rightside Equity Plan) shall
either (I) accelerate and vest in full immediately prior to such Rightside
Change in Control and be settled in Rightside Common Stock immediately prior to
such Rightside Change in Control, or (II) receive payment in cash or cash
equivalents on the applicable post-closing vesting date(s) equal to the value of
the consideration to which the shares of Rightside Common Stock underlying such
Rightside RSU Award would have been entitled had such shares been outstanding at
the time of the Rightside Change in Control, subject to payment of any deferred
transaction consideration on the same terms and conditions payable to Rightside
Common Stock holders generally under the applicable transaction documents (and
in no event later than five years after the consummation of such transaction),
and further subject, in the case of payments on the applicable post-closing
vesting date(s), to the holder’s continued employment or service with a member
of the Demand Media Group through the applicable vesting date; provided,
however, that if Rightside restricted stock unit awards will generally vest on
an accelerated basis in connection with such Rightside

 

18

--------------------------------------------------------------------------------


 

Change in Control, then each then-outstanding Demand Media Employee Rightside
RSU Award shall also accelerate in the same proportion in accordance with
subsection (I); provided, further, that in no event shall subsection
(II) supersede any applicable accelerated vesting provisions with respect to
such Demand Media Employee Rightside RSU Award.

 

(b)           Further notwithstanding the foregoing, with respect to any
(i) unvested Rightside Options granted to a Rightside Employee in accordance
with Section 3.1(a)(ii) and (ii) any Rightside RSU Awards granted to a Rightside
Employee in accordance with Section 3.2(b), in each case, if the original Demand
Media Option or Demand Media RSU Award, as applicable (that was partially
adjusted into the Rightside Option or Rightside RSU Award, as applicable), was
subject, as of immediately prior to the Distribution, to accelerated vesting
provisions (x) by reference to a termination of employment or service with
Demand Media and/or (y) in connection with a “Change in Control” (as defined in
the applicable award agreement and/or Demand Media Equity Plan) of Demand Media,
then the Rightside Option or Rightside RSU Award, as applicable, also shall be
subject to such same acceleration provisions upon the Rightside Employee’s
termination of employment or service with the relevant Rightside entity(ies)
and/or in connection with a change in control of Rightside.

 

Section 3.5            Waiting Period for Exercisability of Demand Media Options
and Settlement of Demand Media RSUs.  Demand Media may determine, in its sole
discretion, that, for reasons of administrative convenience, Demand Media
Options shall not be exercisable, and that Demand Media RSUs shall not be
settled, in each case during a period beginning on a date prior to the Effective
Date determined by Demand Media in its sole discretion, and continuing until
reasonably practicable after the Effective Time.

 

Section 3.6            No Accelerated Vesting. The Parties hereto acknowledge
and agree that in no event shall the vesting of any Demand Media Options,
Rightside Options, Demand Media RSUs and/or Rightside RSUs, in any case,
accelerate solely by reason of the transactions or events contemplated by the
Separation Agreement, this Agreement or any Ancillary Agreement.

 

Section 3.7            Tax Deduction. The Parties acknowledge and agree that
each of the applicable tax deductions for which they may be eligible for federal
income tax purposes with regard to the Demand Media Options, Rightside Options,
Demand Media RSUs and Rightside RSUs, in any case, shall be determined in
accordance with Revenue Ruling 2002-1.

 

Section 3.8            Adoption and Approval of Rightside Equity Plans. Prior to
the Effective Time, Demand Media shall cause Rightside to adopt the Rightside
2014 Incentive Award Plan (the “Rightside Equity Plan”) and the Rightside 2014
Employee Stock Purchase Plan (the “Rightside ESPP”).  In addition, prior to the
Effective Time, Demand Media shall approve the Rightside ESPP and the Rightside
Equity Plan as the sole stockholder of Rightside.

 

Section 3.9            Cooperation. Each of the Parties shall establish an
appropriate administration system in order to handle in an orderly manner
exercises of Demand Media Options and Rightside Options and the settlement of
Demand Media RSUs and Rightside RSUs. The Parties shall work together to unify
and consolidate all indicative data and payroll and employment information on
regular timetables and make certain that each applicable entity’s data and
records in respect of such awards are correct and updated on a timely basis. The
foregoing shall include employment

 

19

--------------------------------------------------------------------------------


 

status and information required for tax withholding/remittance and reporting,
compliance with trading windows and compliance with the requirements of the
Exchange Act and other applicable Laws.  Such administration system shall be set
forth Schedule 1 hereto, which may be amended from time to time.

 

Section 3.10          SEC Registration. Rightside agrees that it shall use
reasonable efforts to maintain on a continuous basis an effective registration
statement(s) under the Securities Act (and maintain the prospectus(es) contained
therein for its/their intended use) with respect to the shares of Rightside
Common Stock authorized for issuance under the Rightside Equity Plan and the
Rightside ESPP. Demand Media agrees that, following the Distribution Date, it
shall use reasonable efforts to continue to maintain a Form S-8 Registration
Statement (and maintain the prospectus(es) contained therein for its/their
intended use) with respect to and cause to be registered pursuant to the
Securities Act, the shares of Demand Media Common Stock authorized for issuance
under the Demand Media Equity Plans as required pursuant to the Securities Act
and any applicable rules or regulations thereunder.

 

ARTICLE IV
TAX-QUALIFIED DEFINED CONTRIBUTION PLAN

 

Section 4.1            Demand Media 401(k) Plan; Rightside 401(k) Plan.  The
Parties acknowledge and agree that, as of the Distribution Date, (a) Rightside
or another member of the Rightside Group has established a defined contribution
plan and trust solely for the benefit of eligible Rightside Participants (the
“Rightside 401(k) Plan”) and (b) Demand Media has caused the accounts (including
promissory notes related to outstanding participant loans) in the Demand Media
401(k) Plan attributable to eligible Rightside Participants and their
beneficiaries and alternate payees, if any, and all of the assets in the Demand
Media 401(k) Plan related thereto to be transferred to the Rightside
401(k) Plan, and Rightside has caused the Rightside 401(k) Plan to accept such
transfer of accounts, promissory notes and underlying assets.  Rightside shall
be responsible for taking all necessary, reasonable and appropriate action to
maintain and administer the Rightside 401(k) Plan so that it is qualified under
Section 401(a) of the Code and the related trust thereunder is exempt under
Section 501(a) of the Code. Rightside (acting directly or through any
member(s) of the Rightside Group) shall be responsible for any and all
Liabilities and other obligations with respect to the Rightside 401(k) Plan.

 

Section 4.2            Regulatory Filings.  In connection with the transfer of
assets and Liabilities from the Demand Media 401(k) Plan to the Rightside
401(k) Plan contemplated in this Article IV, Demand Media and Rightside (each
acting directly or through any member(s) of the Demand Media Group or Rightside
Group, as applicable) shall cooperate in making any and all appropriate filings
required by the IRS, or required under the Code, ERISA or any applicable
regulations, and shall take all such action as may be necessary and appropriate
to cause such plan-to-plan transfer to take place as soon as practicable after
the establishment of the Rightside 401(k) Plan; provided, however, that
Rightside shall be solely responsible for complying with any requirements and
applying for any IRS determination letters with respect to the Rightside
401(k) Plan.

 

20

--------------------------------------------------------------------------------


 

ARTICLE V
HEALTH AND WELFARE PLANS; WORKERS’ COMPENSATION

 

Section 5.1            Rightside Health and Welfare Plans. As of the
Distribution Date, Rightside or one or more Rightside Subsidiaries maintains
each of the health and welfare plans set forth on Exhibit G hereto (the
“Rightside Health and Welfare Plans”) for the benefit of eligible employees of
the Rightside Entities and their dependents and beneficiaries, each of which
shall remain in effect immediately following the Distribution.  In addition, as
of the Distribution Date, Demand Media or one or more Demand Media Subsidiaries
maintains each of the health and welfare plans set forth on Exhibit B hereto.

 

Section 5.2            Cafeteria Plan. As soon as practicable following the
Distribution Date and if and to the extent not effected prior to the
Distribution Date, Demand Media (acting directly or through any other Demand
Media Entity) shall, in accordance with Revenue Ruling 2002-32, cause the
portion of the Demand Media Cafeteria Plan applicable to the Rightside
Participants to be segregated into a separate component and the account balances
in such component to be transferred to the Rightside Cafeteria Plan, which will
include any health flexible spending account and dependent care plan. The
Rightside Cafeteria Plan shall reimburse Demand Media or the Demand Media
Cafeteria Plan to the extent amounts were paid by the Demand Media Cafeteria
Plan and not collected from the Rightside Participant and such amounts are
subsequently collected by the Rightside Cafeteria Plan with respect to such
Rightside Participant.

 

Section 5.3            COBRA and HIPAA.

 

(a)           Rightside (acting directly or through any other Rightside Entity)
and the Rightside Health and Welfare Plans shall be solely responsible for
compliance with the health care continuation coverage requirements of COBRA with
respect to all Rightside Participants (and their respective dependents and
beneficiaries), in each case, who experience a COBRA qualifying event on or
after the first date on which such individual qualifies as a Rightside
Participant.  Demand Media (acting directly or through any other Demand Media
Entity) and the Demand Media Health and Welfare Plans shall be solely
responsible for compliance with the health care continuation coverage
requirements of COBRA with respect to each individual who is a Demand Media
Participant (or a dependent or beneficiary thereof) at the time such individual
experiences a COBRA qualifying event. Neither the consummation of the
Distribution, any transfer of employment contemplated hereby, or any related
transactions or events contemplated by the Separation Agreement, this Agreement
or any Ancillary Agreement shall constitute a COBRA qualifying event for
purposes of COBRA with respect to any Demand Media Participant or any Rightside
Participant (or any dependent or beneficiary thereof).

 

(b)           Rightside (acting directly or through any other Rightside Entity)
shall be responsible for compliance with any certificate of creditable coverage
of other applicable requirements of HIPAA or Medicare applicable to the
Rightside Health and Welfare Plans with respect to Rightside Participants. 
Demand Media (acting directly or through any other Demand Media Entity) shall be
responsible for compliance with any certificate of creditable coverage of other
applicable requirements of HIPAA or Medicare applicable to the Demand Media
Health and Welfare Plans with respect to Demand Media Participants.

 

Section 5.4            Demand Media to Provide Information. To the extent
permitted by Law, Demand Media or the relevant Demand Media Welfare Plan shall
provide to Rightside or the relevant Rightside Health and Welfare Plan (to the
extent that relevant information is in Demand Media’s

 

21

--------------------------------------------------------------------------------


 

possession) such data as may be necessary for Rightside to comply with its
obligations hereunder, which may include the names of Rightside Participants who
were participants in or otherwise entitled to benefits under the Demand Media
Health and Welfare Plans prior to the Distribution, together with each such
individual’s service credit under such plans, information concerning each such
individual’s current plan-year expenses incurred towards deductibles,
out-of-pocket limits and co-payments, maximum benefit payments, and any benefit
usage towards plan limits thereunder. Demand Media shall, as soon as practicable
after requested, provide Rightside with such additional information that is in
Demand Media’s possession (and not already in the possession of a Rightside
Entity) as may be reasonably requested by Rightside and necessary to administer
effectively any Rightside Health and Welfare Plan. Demand Media and each
Rightside Entity shall enter into such other agreements as are necessary to
comply with this Section 5.4, including but not limited to any agreements
required by HIPAA.

 

Section 5.5            Liabilities.

 

(a)           Insured Benefits. With respect to employee welfare and fringe
benefits that are provided through the purchase of insurance, Demand Media
shall, with respect to Rightside Participants who participated in such Demand
Media Health and Welfare Plans, cause the Demand Media Health and Welfare Plans
to, through such insurance policies, pay and discharge all eligible claims of
Rightside Participants that are incurred prior to the termination of such
Rightside Participants’ participation in the applicable Demand Media Health and
Welfare Plan, and Rightside shall cause the Rightside Health and Welfare Plans
to, through such insurance policies, pay and discharge all eligible claims of
Rightside Participants that are incurred on or after enrollment of such
Rightside Participants in the Rightside Health and Welfare Plans (it being
understood that neither Demand Media Health and Welfare Plans nor Rightside
Health and Welfare Plans shall be responsible for any claims that arise
following the claimant’s termination of participation in the applicable Demand
Media Health and Welfare Plan if the claimant does not validly enroll in an
applicable Rightside Health and Welfare Plan).

 

(b)           Self-Insured Benefits. With respect to employee welfare and fringe
benefits that are provided on a self-insured basis (i.e., the Executive Medical
Reimbursement Plan, or the “EMRP”), (i) except as provided in this Agreement,
Demand Media (acting directly or through one or more Demand Media Entities)
shall fully perform, pay and discharge, under the Demand Media Health and
Welfare Plans, all eligible claims of Rightside Participants who participated in
Demand Media Health and Welfare Plans that are incurred prior to termination of
such Rightside Participant’s participation in the applicable Demand Media Health
and Welfare Plan, and (ii) Rightside (acting directly or through one or more
Rightside Entities) shall fully perform, pay and discharge, under the Rightside
Health and Welfare Plans, all eligible claims of Rightside Participants (and
their dependents) that are incurred on or after the date on which the Rightside
Participant becomes covered under the applicable Rightside Health and Welfare
Plan (it being understood that neither Demand Media Health and Welfare Plans nor
Rightside Health and Welfare Plans shall be responsible for any claims that
arise following the claimant’s termination of participation in the applicable
Demand Media Health and Welfare Plan if the claimant does not validly enroll in
an applicable Rightside Health and Welfare Plan).

 

(c)           Short-Term and Long-Term Disability Benefits. For the avoidance of
doubt, with respect to any Rightside Employee who becomes entitled to receive
long-term or short-term

 

22

--------------------------------------------------------------------------------


 

disability benefits prior to the Distribution Date, such Rightside Employee
shall be transferred to, and shall receive any long-term or short-term
disability benefits to which such Rightside Employee is entitled under, the
Rightside Health and Welfare Plans as of the Distribution Date in accordance
with the terms of such plans.

 

(d)           Incurred Claim Definition. For purposes of this Article V, a claim
or Liability shall generally be deemed to be incurred (i) with respect to
medical, dental, vision, prescription drug and/or EMRP benefits, on the date
that the health services giving rise to such claim or Liability are rendered or
performed and not when such claim is made; provided, however that with respect
to a period of continuous hospitalization, a claim is incurred upon the first
date of such hospitalization and not on the date that such services are
performed and (ii) with respect to life insurance, accidental death and
dismemberment and business travel accident insurance, upon the occurrence of the
event giving rise to such claim or Liability.

 

(e)           Accrued Paid-Time-Off. Following the Distribution Date,
(i) Rightside shall (directly or through another Rightside Entity) recognize and
honor the Accrued PTO credited to each Rightside Employee by such individual’s
employer immediately prior to the Effective Time and (ii) Demand Media shall
(directly or through another Demand Media Entity) recognize and honor the
Accrued PTO credited to each Demand Media Employee by such individual’s employer
immediately prior to the Effective Time. Notwithstanding the foregoing, (x) all
Accrued PTO shall be used in accordance with the terms and conditions of the
post-Distribution employer’s applicable policies and programs, to the extent
permissible by law, and (y) any paid-time-off accruals in respect of
post-Distribution services (if any) shall be made in accordance with the terms
and conditions of the post-Distribution employer’s applicable policies and
programs (except to the extent otherwise provided in an applicable Demand Media
Individual Agreement or Rightside Individual Agreement).

 

Section 5.6            Workers’ Compensation Liabilities. All workers’
compensation Liabilities relating to, arising out of, or resulting from any
claim by a Demand Media Employee or Former Demand Media Employee that results
from an accident occurring, or from an occupational disease which becomes
manifest (collectively, “Workers’ Comp Liabilities”) before, on or after the
Distribution Date, shall be retained by and be obligations of Demand Media or
its insurers. All Workers’ Comp Liabilities relating to, arising out of, or
resulting from any claim by a Rightside Employee or Former Rightside Employee
that arises or manifests prior to the date on which such Rightside Employee or
Former Rightside Employee was covered by an applicable workers’ compensation
insurance program maintained by a Rightside Entity shall be obligations of
Demand Media and its insurers.  All Workers’ Comp Liabilities relating to,
arising out of, or resulting from any claim by a Rightside Employee or Former
Rightside Employee that arises or manifests on or after the date on which such
Rightside Employee or Former Rightside Employee was covered under a workers’
compensation insurance program maintained by a Rightside Entity shall be
obligations of Rightside and its insurers.  For purposes of this Agreement, a
compensable injury giving rise to a Workers’ Comp Liability shall be deemed to
be sustained upon the occurrence of the event giving rise to eligibility for
workers’ compensation benefits or at the time that an occupational disease
becomes manifest, as the case may be. Each Demand Media Entity and each
Rightside Entity shall cooperate with respect to any notification to appropriate
Governmental Authorities of the effective time and the issuance of new, or the
transfer of existing, workers’ compensation insurance policies and claims
handling contracts.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NON-U.S. BENEFIT PLANS

 

Section 6.1            Canadian Health and Welfare Plans; Workers’ Compensation.
As of the Distribution Date, Rightside or one or more members of the Rightside
Group maintains each of the Canadian Health and Welfare Plans set forth on
Exhibit H hereto (the “Rightside Canadian Health and Welfare Plans”).  Sections
5.1, 5.4, 5.5(a), (b), (d) and (e), and 5.6 apply to the Rightside Canadian
Health and Welfare Plans.

 

Section 6.2            Australian Health and Welfare Plans; Workers’
Compensation. As of the Distribution Date, Rightside or one or more members of
the Rightside Group maintains each of the Australian Health and Welfare Plans
set forth on Exhibit I hereto (the “Rightside Australian Health and Welfare
Plans”).  Sections 5.1, 5.4, 5.5(a), (b), (d) and (e), and 5.6 apply to the
Rightside Australian Health and Welfare Plans.

 

Section 6.3            Irish Health and Welfare Plans; Workers’ Compensation. As
of the Distribution Date, Rightside or one or more members of the Rightside
Group maintains each of the Irish Health and Welfare Plans set forth on
Exhibit J hereto (the “Rightside Irish Health and Welfare Plans”).  Sections
5.1, 5.4, 5.5(a), (b), (d) and (e), and 5.6 apply to the Rightside Irish Health
and Welfare Plans.

 

ARTICLE VII

 

INCENTIVE COMPENSATION

 

Section 7.1            Rightside Cash Incentive Plans and Liabilities. Exhibit K
hereto and certain Individual Agreements set forth each cash incentive,
commission and similar cash plan or program maintained by Demand Media in which
one or more Rightside Employees are eligible to participate as of immediately
prior to the Effective Date (excluding, for the avoidance of doubt, any such
plans maintained by Rightside and/or its subsidiaries that are not Demand Media
Benefit Plans) (the “Demand Media Cash Incentive Plans”). Effective as of no
later than the Distribution Date, (a) Rightside shall (directly or through one
or more Rightside Entities), adopt and maintain, for the remainder of the
calendar year in which the Distribution Date occurs, plans and programs that are
substantially similar to the Demand Media Cash Incentive Plans and which provide
each Rightside Employee with opportunities to earn cash incentives and/or
commissions, as applicable for such Rightside Employee, that are substantially
similar to those applicable to such Rightside Employee immediately prior to the
Effective Time (provided that the applicable performance criteria shall be
established or adjusted in the discretion of the Rightside Board of Directors or
the Compensation Committee thereof), and (b) Rightside shall assume or retain,
as applicable, responsibility for any and all payments, obligations and other
Liabilities relating to any amounts that any Rightside Employee has either
earned (if not payable by its terms prior to the Distribution Date) or become
eligible to earn, in either case, as of the Distribution Date under any Demand
Media Cash Incentive Plan(s), and shall fully perform, pay and discharge the
foregoing if and when such payments, obligations and and/or other Liabilities
become due. Demand Media shall

 

24

--------------------------------------------------------------------------------


 

have no Liability for any payments, obligations or other Liabilities relating to
any Rightside Employee with respect to any Demand Media Cash Incentive Plan
after the Distribution Date.

 

Section 7.2            Demand Media Retention of Cash Incentive Liabilities.
From and after the Distribution Date, the Demand Media Entities shall be solely
liable for, and no Rightside Entity shall have any obligation or Liability with
respect to, any and all payments, obligations and other Liabilities relating to
any awards that any Demand Media Employee has earned or is eligible to earn
under the Demand Media Cash Incentive Plans and shall fully perform, pay and
discharge the foregoing if and when such payments, obligations and and/or other
Liabilities become due.

 

ARTICLE VIII

 

PAYROLL REPORTING AND WITHHOLDING

 

Section 8.1            Form W-2 Reporting.

 

(a)           Payroll. With respect to Rightside Employees, the Parties shall
adopt the “standard procedure” for preparing and filing IRS Forms W-2 (Wage and
Tax Statements), as described in Revenue Procedure 2004-53 (“Rev. Proc.
2004-53”).

 

(b)           Form 941. Each Party shall be responsible for filing IRS Forms 941
for its respective employees.

 

Section 8.2            Forms W-4 and W-5. With respect to Rightside Employees,
the Parties shall adopt the “standard procedure” of Rev. Proc. 2004-53 for
purposes of filing IRS Forms W-4 (Employee’s Withholding Allowance Certificate)
and W-5 (Earned Income Credit Advance Payment Certificate).

 

Section 8.3            Garnishments, Tax Levies, Child Support Orders, and Wage
Assignments. With respect to garnishments, tax levies, child support orders, and
wage assignments in effect with Demand Media (or any other Demand Media Entity)
as of the Distribution Date for any Rightside Employees or Former Rightside
Employees, Rightside (and any other employing Rightside Entity), as appropriate,
shall honor such payroll deduction authorizations and shall continue to make
payroll deductions and payments to the authorized payee, as specified by the
court or governmental order which was on file with Demand Media as of
immediately prior to the Distribution Date. Demand Media shall, as soon as
practicable after the Distribution Date, provide Rightside (and any other
employing Rightside Entity), as appropriate, with such information in Demand
Media’s possession (and not already in the possession of a Rightside Entity) as
may be reasonably requested by the Rightside Entities and necessary for the
Rightside Entities to make the payroll deductions and payments to the authorized
payee as required by this Section 8.3.

 

Section 8.4            Authorizations for Payroll Deductions. Unless otherwise
prohibited by a Benefit Plan or by this Agreement or an Ancillary Agreement,
Rightside and the other Rightside Entities, as appropriate, shall honor payroll
deduction authorizations attributable to any Rightside Employee that are in
effect with any Demand Media Entity on the Distribution Date relating to such
Rightside Employee, and shall not require that such Rightside Employee submit a
new authorization to the extent that the type of deduction by Rightside or any
other Rightside Entity, as appropriate, does not differ from that made by the
Demand Media Entity. Such deduction types

 

25

--------------------------------------------------------------------------------


 

include: pre-tax (in accordance with Section 125 of the Code) contributions to
any Rightside Benefit Plan, including any voluntary benefit plan; political
action committee contributions, scheduled loan repayments to any Rightside
Benefit Plan; and direct deposit of payroll, employee relocation loans, and
other types of authorized company receivables usually collectible through
payroll deductions. Each Party shall, as soon as practicable after the
Distribution Date, provide the other Party with such information in its
possession as may be reasonably requested by the other Party and as necessary
for that Party to honor the payroll deduction authorizations contemplated by
this Section 8.4.

 

ARTICLE IX
INDEMNIFICATION

 

Section 9.1            General Indemnification. Any claim for indemnification
under this Agreement shall be governed by, and be subject to, the provisions of
Article V of the Separation Agreement, which provisions are hereby incorporated
by reference into this Agreement and any references to “Agreement” in such
Article V as incorporated herein shall be deemed to be references to this
Agreement.

 

ARTICLE X
GENERAL AND ADMINISTRATIVE

 

Section 10.1          Non-Solicitation. Each Party agrees that it shall not, and
it shall cause its Affiliates (such Party and its Affiliates collectively, the
“Hiring Party”) not to, prior to the first anniversary of the Distribution Date,
knowingly, directly or indirectly, on their own behalf or in the service or on
behalf of others, solicit, aid, induce or encourage any individual who is a
current employee of the other Party or the other Party’s Affiliates to leave his
or her employment and to work for such Hiring Party or others without the prior
written consent of the other Party. The restrictions contained in this
Section 10.1 shall not apply to (a) general solicitations not specifically
directed to any employee of a Party or its Affiliates (including a search firm
who has not been encouraged or advised to approach any such employee), or
(b) any solicitation or hiring of an individual who is no longer employed by a
Party or its Affiliates at the time of such solicitation or hiring.

 

Section 10.2          Sharing Of Information. To the extent permitted by
applicable Law, each Party (acting directly or through its Affiliates) shall
provide to the other Party and its agents and vendors such information as the
other Party may reasonably request to enable the requesting Party to administer
efficiently and accurately each of its Benefit Plans and to determine the scope
of, as well as fulfill, its obligations under this Agreement. Such information
shall, to the extent reasonably practicable, be provided in the format and at
the times and places requested, but in no event shall the Party providing such
information be obligated to incur any out-of-pocket expenses not reimbursed by
the requesting Party or make such information available outside of its normal
business hours and premises. Any information shared or exchanged pursuant to
this Agreement shall be subject to the confidentiality requirements set forth in
the Separation Agreement. The Parties also hereby agree to enter into any
business associate agreements that may be required for the sharing of any
information pursuant to this Agreement to comply with the requirements of HIPAA.

 

26

--------------------------------------------------------------------------------


 

Section 10.3          Reasonable Efforts/Cooperation. Each Party shall use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate the transactions contemplated by
this Agreement, including adopting Benefit Plans and/or Benefit Plan amendments.
Without limiting the generality of the foregoing, each of the Parties shall
reasonably cooperate in all respects with regard to all matters relating to the
transactions contemplated by this Agreement for which the other Party seeks a
determination letter or private letter ruling from the IRS, an advisory opinion
from the DOL or any other filing, consent or approval with respect to or by a
Governmental Authority.

 

Section 10.4          Employer Rights.  Except as expressly provided for in
Article V, nothing in this Agreement shall (a) prohibit any Rightside Entity
from amending, modifying or terminating any Rightside Benefit Plan or Rightside
Individual Agreement at any time, subject to the terms and conditions thereof,
or (b) prohibit any Demand Media Entity from amending, modifying or terminating
any Demand Media Benefit Plan or any Demand Media Individual Agreement at any
time, subject to the terms and conditions thereof.  In addition, nothing in this
Agreement shall be interpreted as an amendment or other modification of any
Benefit Plan.

 

Section 10.5          Effect on Employment. Without limiting any other provision
of this Agreement, none of the Distribution or any actions taken in furtherance
of the Distribution, whether under the Separation Agreement, this Agreement, any
Ancillary Agreement or otherwise, in any case, shall in and of itself cause any
employee to be deemed to have incurred a termination of employment or service
or, except as expressly provided in this Agreement, to entitle such individual
to any payments or benefits under any Benefit Plan or otherwise. Furthermore,
nothing in this Agreement is intended to or shall confer upon any Demand Media
Employee, Demand Media Former Employee, Rightside Employee or Rightside Former
Employee any right to continued employment or service, or any recall or similar
rights to an individual on layoff or any type of approved leave.

 

Section 10.6          Consent Of Third Parties. If any provision of this
Agreement is dependent on the consent of any third party and such consent is
withheld, the Parties hereto shall use their reasonable best efforts to
implement the applicable provisions of this Agreement to the fullest extent
practicable. If any provision of this Agreement cannot be implemented due to the
failure of such third party to consent, the Parties hereto shall negotiate in
good faith to implement the provision in a mutually satisfactory alternative
manner.

 

Section 10.7          Access To Employees. Following the Distribution Date,
Demand Media and Rightside shall, or shall cause the Demand Media Entities and
the Rightside Entities, as applicable, to make available to each other those
Demand Media Employees or Rightside Employees, as applicable, who may reasonably
be needed by the other Party in order to defend or prosecute any legal or
administrative action (other than a legal action between any Demand Media
Entities on the one hand and any Rightside Entities on the other) to which any
employee, director or Benefit Plan of the Demand Media Entities or Rightside
Entities is a party and which relates to their respective Benefit Plans prior to
the Distribution Date. The Party to whom an employee is made available in
accordance with this Section 10.7 shall pay or reimburse the other Party for all
reasonable expenses reimbursed by such other Party to such employee in
connection therewith, including all

 

27

--------------------------------------------------------------------------------


 

reasonable travel, lodging, and meal expenses, but excluding any amount for such
employee’s time spent in connection herewith.

 

Section 10.8          Beneficiary Designation/Release Of Information/Right To
Reimbursement. Without limiting any other provision hereof, to the extent
permitted by applicable Law and except as otherwise provided for in this
Agreement, all beneficiary designations, authorizations for the release of
information and rights to reimbursement made by or relating to Rightside
Participants under Demand Media Benefit Plans and in effect immediately prior to
the Effective Time shall be transferred to and be in full force and effect under
the corresponding Rightside Benefit Plans until such beneficiary designations,
authorizations or rights are replaced or revoked by, or no longer apply to, the
relevant Rightside Participant.

 

Section 10.9          Audit Rights.  Each of Demand Media and Rightside, and
their duly authorized representatives, shall have the right to conduct
reasonable audits with respect to all information required to be provided to it
by the other Party under this Agreement. The Party conducting the audit (the
“Auditing Party”) may adopt reasonable procedures and guidelines for conducting
audits and the selection of audit representatives under this Section 10.9.  The
Auditing Party shall have the right to make copies of any records at its
expense, subject to any restrictions imposed by applicable Laws and to any
confidentiality provisions set forth in the Separation Agreement, which are
incorporated by reference herein. The Party being audited shall provide the
Auditing Party’s representatives with reasonable access during normal business
hours to its operations, computer systems and paper and electronic files, and
provide workspace to its representatives.  After any audit is completed, the
Party being audited shall have the right to review a draft of the audit findings
and to comment on those findings in writing within thirty (30) days after
receiving such draft.

 

Section 10.10       Compliance.  As of the Distribution Date, Rightside (acting
directly or through any Rightside Entity shall be solely responsible for
compliance under the Employee Retirement Income Security Act of 1974 with
respect to each Rightside Benefit Plan.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1          Non-Occurrence of Distribution. Notwithstanding anything
in this Agreement to the contrary, if the Separation Agreement is terminated
prior to the Effective Time, all actions and events that are, under this
Agreement, to be taken or occur effective prior to, as of or following the
Distribution Date, or otherwise in connection with the Separation, shall not be
taken or occur, except to the extent otherwise determined by Demand Media.

 

Section 11.2          Section 409A. Notwithstanding anything in this Agreement
to the contrary, with respect to any compensation or benefits that may be
subject to Section 409A of the Code and related Department of Treasury guidance
thereunder, the Parties agree to negotiate in good faith regarding any treatment
different from that otherwise provided herein to the extent necessary or
appropriate to (a) exempt such compensation and benefits from Section 409A of
the Code, (b) comply with the requirements of Section 409A of the Code, and/or
(c) otherwise avoid the imposition of tax under Section 409A of the Code;
provided, however, that this Section 11.2 does

 

28

--------------------------------------------------------------------------------


 

not create an obligation on the part of either Party to adopt any amendment,
policy or procedure, to take any other action or to indemnify any Person for any
failure to do any of the foregoing.

 

Section 11.3          Complete Agreement; Construction. This Agreement,
including the Exhibits, the Separation Agreement, and the Ancillary Agreements,
shall constitute the entire agreement between the Parties with respect to the
subject matter hereof and shall supersede all previous negotiations, commitments
and writings with respect to such subject matter.

 

Section 11.4          Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to the other Party.

 

Section 11.5          Survival of Agreements. Except as otherwise contemplated
by this Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution Date.

 

Section 11.6          Notices. All notices and other communications hereunder
shall be in writing, shall reference this Agreement and shall be hand delivered
or mailed by registered or certified mail (return receipt requested) to the
Parties at the following addresses (or at such other addresses for a Party as
shall be specified by like notice) and will be deemed given on the date on which
such notice is received.

 

To Demand Media:

 

Demand Media, Inc.
1655 26th Street
Santa Monica, CA 90404
Attention: Legal

Email: daniel.weinrot@demandmedia.com

Tel: (310) 394-6400

Fax: (310) 395-6249

 

To Rightside:

 

Rightside Group, Ltd.
5808 Lake Washington Blvd. NE, Suite 300
Kirkland, WA 98033
Attention: Legal

Email: rick@rightside.co

Tel: (425) 298-2550

Fax: (425) 293-2703

 

Section 11.7          Waivers. The failure of any Party to require strict
performance by any other Party of any provision in this Agreement shall not
waive or diminish that Party’s right to demand strict performance thereafter of
that or any other provision hereof.

 

Section 11.8          Amendments. Subject to the terms of Sections 11.12 and
11.14, this Agreement may not be modified or amended except by an agreement in
writing signed by each of the Parties.

 

29

--------------------------------------------------------------------------------


 

Section 11.9          Assignment. This Agreement shall not be assignable, in
whole or in part, directly or indirectly, by any Party without the prior written
consent of the other Party, and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void; provided,
however, that either Party may assign this Agreement to a purchaser of all or
substantially all of the properties and assets of such Party so long as such
purchases expressly assumes, in a written instrument in form reasonably
satisfactory to the non-assigning Party, the due and punctual performance or
observance of every agreement and covenant of this Agreement on the part of the
assigning Party to be performed or observed.

 

Section 11.10       Successors and Assigns. The provisions to this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
and their respective successors and permitted assigns.

 

Section 11.12       Termination. This Agreement may be terminated at any time
prior to the Distribution by and in the sole discretion of Demand Media without
the approval of Rightside or the stockholders of Demand Media.  In the event of
such termination, no Party shall have any liability of any kind to any other
Party or any other Person hereunder. After the Distribution, this Agreement may
not be terminated except by an agreement in writing signed by each of the
Parties.

 

Section 11.13       Performance. Each of Demand Media with respect to the Demand
Media Entities and Rightside with respect to the Rightside Entities shall cause
to be performed, and hereby guarantees the performance of, and all actions,
agreements and obligations set forth in this Agreement by such Persons.

 

Section 11.14       No Third-Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, this Agreement is solely for the benefit of the
Parties and their respective subsidiaries and affiliates and shall not be deemed
to confer upon any other Person any remedy, claim, liability, reimbursement,
cause of action or other right in excess of those existing without reference to
this Agreement. Without limiting the generality of the foregoing, in no event
shall any Demand Media Employee, Demand Media Former Employee, Demand Media
Participant, Rightside Employee, Rightside Former Employee or Rightside
Participant (or any dependent, beneficiary or alternate payee of any of the
foregoing) have any third-party rights under this Agreement.

 

Section 11.15       Title and Headings. Titles and headings to Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

 

Section 11.16       Exhibits. The Exhibits hereto shall be construed with and as
an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein.

 

Section 11.17       Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and to be performed in the state of Delaware.

 

Section 11.18       Dispute Resolution. Any controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity, termination or breach of this Agreement
or otherwise arising out of, or in any way related to this Agreement or the
transactions contemplated hereby (collectively, “Agreement Disputes”), shall be
governed by, and

 

30

--------------------------------------------------------------------------------


 

be subject to, the provisions of Article VIII of the Separation Agreement, which
provisions (and related defined terms) are hereby incorporated by reference into
this Agreement, and any references to “Agreement” or “Agreement Disputes”
contained therein shall be deemed to be references to this Agreement.

 

Section 11.19       Waiver of Jury Trial. The Parties hereby irrevocably waive
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement.

 

Section 11.20       Specific Performance. From and after the Distribution, in
the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Parties agree that the
Party to this Agreement who is or is to be thereby aggrieved shall have the
right to specific performance and injunctive or other equitable relief of its
rights under this Agreement, in addition to any and all other rights and
remedies at Law or in equity, and all such rights and remedies shall be
cumulative.  The Parties agree that, from and after the Distribution, the
remedies at Law for any breach or threatened breach of this Agreement, including
monetary damages, are inadequate compensation for any loss, that any defense in
any action for specific performance that a remedy at Law would be adequate is
hereby waived, and that any requirements for the securing or posting of any bond
with such remedy are hereby waived.

 

Section 11.21       Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.  The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

[Signature Page Follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

Demand Media, Inc.

 

 

 

By:

/S/ MEL TANG

 

Name: Mel Tang

 

Title: Chief Financial Officer

 

 

 

Rightside Group, Ltd.

 

 

 

By:

/S/ TARYN J. NAIDU

 

Name: Taryn J. Naidu

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

--------------------------------------------------------------------------------